DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (U.S. Patent Publication 2016/0131874) in view of Kasarova et al (Temperature dependence of refractive characteristic of optical plastics, 2010 J. Phys.: Conf. Ser. 253 012028).
With regard to independent claim 1, although Tang et al teaches an imaging lens system (Figure 1A), comprising: a first lens (Figure 1A, element 110), a second lens (Figure 1A, element 120), a third lens (Figure 1A, element 130), a fourth lens (Figure 1A, element 140), a fifth lens (Figure 1A, element 150), a sixth lens (Figure 1A, element 160) comprising a convex image-side surface (page 7, paragraph [0099], lines 3-4 and Figure 1A, element 164), and a seventh lens (Figure 1A, element 170) disposed in order from an object side with a gap disposed along the optical axis between each set of adjacent lenses (page 10, Table 1, Thickness data for surfaces 2, 3, 5, 7, 9, 11 and 13); and a stop disposed on an image side of one of the first to sixth lenses (Figure 1A, element 100), wherein one or more of the second to seventh lenses, dispose on an image side of the stop, each has a positive refractive power (page 10, Table 1, Focal length data for Lens 4, Lens 5 and Lens 6), Tang et al fails to teach such an imaging lens system wherein one or more of the second to seventh lenses, disposed on an image side of the stop, each has a negative refractive index temperature coefficient.  It should be noted that Tang et al does teach the lenses to be constructed of plastic (page 10, Table 1, Material data).  In a related endeavor, Kasarova et al teaches the refractive index for optical plastics to be negative (page 1, last paragraph, last sentence bridging page 2), such that it would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to reasonably assert that the plastic lenses, as taught by Tang et al, to have an inherently negative refractive index temperature coefficient, as taught by Kasarova et al.
With regard to dependent claim 2, although Tang et al in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to teach wherein the stop is disposed between the third lens and the fourth lens.  However, it should be noted that positioning of the stop within the optical system only requires one of routine skill in the art and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the instant invention to modify the imaging lens system, as taught by Tang et al, to achieve the desired optical output and to block unwanted light within the optical system.
With regard to dependent claim 3, Tang et al in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tang et al further teaches such an imaging lens system wherein the fourth lens or the sixth lens has positive refractive power (page 10, Table 1, Focal length data for Lens 4 and Lens 5).
With regard to dependent claim 4, although Tang et al in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, both fail to explicitly teach wherein the fourth lens or the sixth lens has a negative refractive index temperature coefficient.  Again, it should be noted that Tang et al does teach the lenses to be constructed of plastic (page 10, Table 1, Material data).  Still again, in a related endeavor, Kasarova et al teaches the refractive index for optical plastics to be negative (page 1, last paragraph, last sentence bridging page 2), such that it would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to reasonably assert that the plastic lenses, as taught by Tang et al, to have an inherently negative refractive index temperature coefficient, as taught by Kasarova et al.
With regard to dependent claim 8, Tang et al in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tang et al further teaches such an imaging lens system wherein the seventh lens has negative refractive power (page 10, Table 1, Focal length data for Lens 7).
With regard to dependent claim 9, Tang et al in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tang et al further teaches such an imaging lens system wherein the seventh lens has a concave object-side surface (page 8, paragraph [0101], line 3 and Figure 1A, element 172).

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son (U.S. Patent Publication 2016/0170180) in view of Kasarova et al (Temperature dependence of refractive characteristic of optical plastics, 2010 J. Phys.: Conf. Ser. 253 012028).
With regard to independent claim 1, although Son teaches an imaging lens system (Figure 1A), comprising: a first lens (Figure 1, element 110), a second lens (Figure 1, element 120), a third lens (Figure 1, element 130), a fourth lens (Figure 1, element 140), a fifth lens (Figure 1, element 150), a sixth lens (Figure 1, element 160) comprising a convex image-side surface (Figure 4, Radius of Curvature data for S12 and page 1, paragraph [0014]), and a seventh lens (Figure 1, element 170) disposed in order from an object side with a gap disposed along the optical axis between each set of adjacent lenses (Figure 4, Thickness/Distance data for S2, S4, S6, S8, S10 and S12); and a stop disposed on an image side of one of the first to sixth lenses (Figure 1, element ST), wherein one or more of the second to seventh lenses, dispose on an image side of the stop, each has a positive refractive power (page 3, paragraphs [0061] and [0072]), Son fails to teach such an imaging lens system wherein one or more of the second to seventh lenses, disposed on an image side of the stop, each has a negative refractive index temperature coefficient.  It should be noted that Son does teach the lenses to be constructed of plastic (page 2, paragraph [0055] and page 3, paragraphs [0059], [0063], [0066], [0070], [0074] and [0077]).  In a related endeavor, Kasarova et al teaches the refractive index for optical plastics to be negative (page 1, last paragraph, last sentence bridging page 2), such that it would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to reasonably assert that the plastic lenses, as taught by Son, to have an inherently negative refractive index temperature coefficient, as taught by Kasarova et al.
With regard to dependent claim 2, Son in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Son teaches the stop disposed between the third lens and the fourth lens (Figure 1, element ST).  
With regard to dependent claim 3, Son in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Son further teaches such an imaging lens system wherein the fourth lens or the sixth lens has positive refractive power (page 3, paragraph [0072]).
With regard to dependent claim 4, although Son in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, both fail to explicitly teach wherein the fourth lens or the sixth lens has a negative refractive index temperature coefficient.  Again, it should be noted that Son does teach the lenses to be constructed of plastic (page 10, Table 1, Material data).  Still again, in a related endeavor, Kasarova et al teaches the refractive index for optical plastics to be negative (page 1, last paragraph, last sentence bridging page 2), such that it would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to reasonably assert that the plastic lenses, as taught by Son, to have an inherently negative refractive index temperature coefficient, as taught by Kasarova et al.
With regard to dependent claim 6, Son in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Son further teaches such an imaging lens system wherein the second lens has a concave object-side surface (page 3, paragraph [0058]).
With regard to dependent claim 8, Son in view of Kasarova et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Son further teaches such an imaging lens system wherein the seventh lens has negative refractive power (page 3, paragraph [0075]).

Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed April 5, 2022.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens system, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens comprising a convex image-side surface, and a seventh lens disposed in order from an object side with a gap disposed along the optical axis between each set of adjacent lenses; and a stop disposed on an image side of one of the first to sixth lenses, wherein one or more of the second to seventh lenses, dispose on an image side of the stop, each has a positive refractive power and a negative refractive index temperature coefficient, as outlined above, the prior art fails to simultaneously teach such an imaging lens system wherein a refractive index temperature coefficient of the fourth lens or the sixth lens is greater than -10*10-6/°C and less than -5*10-5/°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
20 October 2022